DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 07/07/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 15 November, 2019 (20191115).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Korean application number 10-2019-0146435, filed on 15 November, 2019 (20191115).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 07/07/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 11, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “always-on” and “always-off” set forth in the claims are relative terms which render the claims indefinite. The terms “always-on” and “always-off” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification as filed para [0022] recites:
“[0022] According to an embodiment of the present invention, when the torque on/off determiner determines that the torque on/off mode is performed, the voltage output converter may control the inverter so that phases to which a phase voltage is not applied, among the multiple phases of the motor, are always-on or always-off, in the on section.“.

	However this does not appear sufficient in defining the metes and bounds of the limitation “always-on” and “always-off” in the on section.  It is considered that Applicant 
Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states in section II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, 

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140333241 A1 to ZHAO; Tao in view of US 20100060211 A1 to HASHIMOTO; Eiichiro et al. (Hashimoto).

Regarding claim 1 Zhao teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    496
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    773
    502
    media_image3.png
    Greyscale


“1. A field oriented control (FOC) structure arranged to provide variable speed control for an electric motor, comprising: a modulator arranged to receive a vector quantity representing a desired rotational position and/or desired speed of a rotor of the motor, and to output a plurality of control signals to adjust a rotational position and/or speed of the motor, based on the vector quantity, the vector quantity comprising a magnitude and an angle, the angle comprising a sum of an angle of an estimated rotor position and an angle of a complex voltage space vector of a rotating polar coordinate system; a phase-locked loop (PLL) observer arranged to output the estimated rotor position and an estimated rotor speed based on the complex voltage space vector and a complex current space vector; and one or more closed-loop feedback loops arranged to adjust the angle of the complex voltage space vector based on processing one or more motor winding current values.” and para:

“[0036] FIGS. 1 and 2 are block diagrams of an example field oriented control (FOC) structure arrangement 100, wherein the techniques and devices described herein may be applied. A reference speed (e.g., desired rotational speed for the motor 102) is received at the input side, and a pulse-width modulated (PWM) motor voltage output signal (e.g., three-phase) is output to the motor 102. The example FOC arrangement 100 shown in FIG. 1 is a sensored version, using a position sensor 104 to determine the rotor position and/or speed, via position calculation 106 and speed calculation 108 modules. The example FOC arrangement 100 shown in FIG. 2 is a sensorless version, using a position estimator 202 to determine the rotor position and/or speed, via speed calculation module 108.” (Emphasis added), 

the method comprising: 

driving the motor 102 by repeating an on section where a torque is generated in the motor and an off section where a torque is not generated in the motor at a regular period, based on the speed command value in para:
“[0039] PI controllers 130, 120, and 122 are used for speed and current controls separately, to achieve controllable motor speed, torque and air gap flux. In general, the flux generating component Id is controlled to 0. It is also possible to control Id to negative values (i.e., flux-weakening control) to extend the operating speed range of the motor 102. The speed PI controller 130 output is the reference current for the torque generating component Iq. The PI controllers 120, 122 output the voltages Vd and Vq, that the motor 102 phases should have in the d-q reference frame, for the desired rotational speed of the motor 102. Vd and Vq are also nearly constants in steady state.” (Emphasis added),  

wherein the driving includes applying a phase voltage to only one of multiple phases of the motor during the on section by a pulse width modulation scheme see claim 2:
“2. The FOC structure of claim 1, further comprising a pulse-width modulation (PWM) unit arranged to receive the plurality of control signals and to output a PWM signal to adjust the rotational position and/or speed of the motor, based on the vector quantity.”.  

While it is considered that Zhao teaches the claimed limitations wherein the driving includes applying a phase voltage to only one of multiple phases of the motor during the on section by a pulse width modulation (PWM) scheme during the case when the phase voltage requires only one phase to be energized, Zhao does not appear to expressly disclose “applying a phase voltage to only one of multiple phases”.

Hashimoto teaches that it is known in the  PWM art to apply a phase voltage to only one of multiple phases of the motor during the on section by a pulse width modulation scheme as show in for example, the figures below:

    PNG
    media_image4.png
    526
    776
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    727
    591
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    378
    507
    media_image6.png
    Greyscale

And para:
“[0080] A carrier signal CS the value of which changes periodically depicting a triangular wave is compared with each of the voltage levels of the maximum phase, the intermediate phase and the minimum phase that are defined by a three-phase voltage command value, thereby producing PWM signals each of which corresponds to each of the maximum phase, the intermediate phase and the minimum phase. In FIG. 3, examples of PWM signals in a case where three-phase modulation is used are shown. If the PWM signal of a noticed phase is high, the upper arm of the noticed phase is turned on; if the PWM signal of a noticed phase is low, the upper arm of the noticed phase is turned off. In the examples in FIG. 3, because the U phase, the V phase and the W phase correspond to the maximum phase, the intermediate phase and the minimum phase respectively, v.sub.u*&gt;v.sub.v*&gt;v.sub.w* is met. In each carrier period, the value CS.sub.VAL of a carrier signal CS is compared with v.sub.u*, v.sub.v* and v.sub.w*. The carrier period is a period of the carrier signal CS. In a carrier period, CS.sub.VAL increases from 0, that is, the start point, reaches a predetermined peak value, then decreases toward 0.”



The combination of the known elements is achieved by a known method of driving the different phases of a motor using PWM. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be energized by applying a phase voltage or not applying a phase voltage. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” of controlling motors using PWM.

Regarding claims 2 and 11 and the limitation wherein the driving includes performing control so that phases to which a phase voltage is not applied, among the multiple phases 

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM wherein the voltages for each phase are either always-on or always-off when the required PWM signal requires it to maintain the desired speed of the motor. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be energized by applying a phase voltage or not applying a phase voltage. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required.

Regarding claims 3, 12 and 20 and the limitation wherein a start point and an end point of the on section are determined before and after a time point when a q-axis in a rotating coordinate system of the motor meets an axis corresponding to one phase to which the phase voltage is applied in a fixed coordinate system, respectively see the teachings of Zhao Figure 3 and para:
“[0052] As shown in FIG. 3, coordinate systems may be referenced to the stator and/or the rotor of the motor. For example, the d-q Cartesian coordinate system is fixed to the rotor and the components of the d-q coordinate system rotate together. The direct axis Od is oriented in the direction from the rotor permanent magnet south pole (S) to north pole (N). The other quadrature axis Oq is perpendicular to the rotor flux (e.g., to the rotor).”

and Hashimoto Figure 2A above wherein it is understood each reference teaches and/or renders obvious the claimed limitations.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required.
Regarding claims 4 and 13 and the limitation wherein the driving includes: 
determining a target phase corresponding to one phase to which a phase voltage is to be applied in the on section, among the multiple phases of the motor; 
determining whether a q-axis in a rotating coordinate system of the motor approaches an axis corresponding to the target phase in a fixed coordinate system; and 
applying the phase voltage only to the target phase by the pulse width modulation scheme for a time corresponding to the on section, when it is determined that the q-axis in the rotating coordinate system of the motor approaches, to a predetermined angle, the axis corresponding to the target phase in the fixed coordinate system see the teachings of Zhao Figure 3 and para:
“[0052] As shown in FIG. 3, coordinate systems may be referenced to the stator and/or the rotor of the motor. For example, the d-q Cartesian coordinate system is fixed to the rotor and the components of the d-q coordinate system rotate together. The direct axis Od is oriented in the direction from the rotor permanent magnet south pole (S) to north pole (N). The other quadrature axis Oq is perpendicular to the rotor flux (e.g., to the rotor).”

and Hashimoto Figures 2A and 3 above wherein it is understood each reference teaches and/or renders obvious the claimed limitations.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required.
Regarding claim 5 and the limitation the method of claim 4, wherein applying the phase voltage includes performing control so that remaining phases other than the target phase are always-on or always-off for a time corresponding to the on section see the teachings of both Zhao and Hashimoto above wherein it is understood that each phase of the motor will receive the appropriate phase voltage in order to obtain the desired speed and the condition as shown in Hashimoto Fig. 3 above clearly shows the phase voltages being “always” on and off at the precise moment it is required in order to maintain the speed of the motor.  

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM wherein the voltages for each phase are either always-on or always-off when the required PWM signal requires it to maintain the desired speed of the motor. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be energized by applying a phase voltage or not applying a phase voltage. 


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required.
 
Regarding claim 6 and the limitation the method of claim 4, wherein a start point and an end point of the on section are determined before and after a time point when the q-axis in the rotating coordinate system of the motor meets an axis corresponding to one phase to which the phase voltage is applied in a fixed coordinate system, respectively see the teachings of both Zhao and Hashimoto above wherein it is understood that each phase of the motor will receive the appropriate phase voltage in order to obtain the desired speed and the condition as shown in Hashimoto Fig. 3 above clearly shows the phase voltages being “always” on and off at the precise moment it is required in order to maintain the speed of the motor.  

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM wherein the voltages for each phase are either always-on or 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be energized by applying a phase voltage or not applying a phase voltage. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required.
 
Regarding claims 7 and 14 and the limitation wherein the driving includes performing control so that a driving current provided to the motor is substantially zero in the off section see Hashimoto Fig. 3 wherein “Bus Current” is indicated as ZERO in the center of the figure.  See also the teachings of both Zhao and Hashimoto above wherein it is understood that each phase of the motor will receive the appropriate phase voltage in order to obtain the desired speed and the condition as shown in Hashimoto Fig. 3 above 

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM wherein the voltages for each phase are either always-on or always-off when the required PWM signal requires it to maintain the desired speed of the motor. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be energized by applying a phase voltage or not applying a phase voltage. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more 

Regarding claims 8 and 15 and the limitation wherein the driving includes turning off a switching element included in an inverter providing the driving current to the motor in the off section see Hashimoto para:
“[0069] Neglecting a dead time for preventing the upper and lower arms of the same phase from being turned on at the same time, in each half-bridge circuit, the lower arm is in an off state when the upper arm is in an on state; and the lower arm is in the on state when the upper arm is in the off state. Unless otherwise specified, the following description is performed ignoring the above dead time.”.  

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM by turning off a switching element when the required PWM signal requires it to maintain the desired speed of the motor. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled by turning off a switching element to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be turned on or off by the switching element thereby applying a phase voltage or not applying a phase voltage. 


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required by turning off a switching element.

Regarding claim 10 and the limitation a motor driving control system, comprising: 
a speed controller configured to determine a current command value for a driving current for driving a motor so that a speed measured value of the motor follows a speed command value for the motor see Zhao Figures 2 and 3 above; 
a current controller configured to determine a voltage command value for driving the motor so that a motor driving current measured value of an inverter provided to the motor follows the current command value see Zhao Figures 2 and 3 above; 
a voltage output converter configured to convert the voltage command value and perform on/off control of a switching element included in the inverter based on the voltage command value see Zhao Figures 2 and 3 above; and 
a torque on/off determiner configured to determine whether to perform a torque on/off mode for driving the motor by repeating an on section where a torque is generated in the motor and an off section where a torque is not generated in the motor at a regular period see Zhao Figures 2 and 3 above, wherein when the torque on/off determiner 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required by turning off a switching element.  

Regarding claim 17 and the limitation the system of claim 14, wherein, when the torque on/off determiner determines that the torque on/off mode is performed, the speed controller is configured to determine the current command value to be zero when the torque of the motor is off see Zhao para:
“[0161] For example, in steady state, the magnitudes of the PMSM motor space vectors (i.e., current space vector, stator and rotor magnetic flux space vectors, and voltage space vector) are constants, while their directions are stationary in the rotating polar coordinate system which is fixed to the rotor. So it is possible to use PID controllers to control the stator flux magnitude and direction to achieve constant speed and controlled torque for quiet motor operation, and also control the stator flux to be perpendicular to the rotor flux for maximum energy efficiency. With polar coordinate systems the reference frame transformations for motor control can be done by subtraction or addition of angles, so computation-friendly motor control with fast control loop are achieved. [0162] In various . To obtain maximum torque and power efficiency, magnitude and direction PI controllers 120, 122 are used to control the magnitude and direction of voltage space vector, respectively, to make the stator flux space vector perpendicular to the rotor magnetic field, (i.e., forcing .GAMMA. to be .pi./2 (or -.pi./2)). In the implementations, it is also possible to control .GAMMA. between .pi. and .pi./2 to decrease the magnetic flux of the motor air gap (i.e., flux-weakening control) to extend the operating speed range of the motor 102.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required by turning off a switching element “for maximum energy efficiency.”.

Regarding claim 18 and the limitation the system of claim 10, wherein, when the speed command value or the current command value is within a predetermined range, the torque on/off determiner is configured to determine that the torque on/off mode is performed see the teachings of Zhao above as well as paras:
“[0039] PI controllers 130, 120, and 122 are used for speed and current controls separately, to achieve controllable motor speed, torque and air gap flux. In general, the flux generating component Id is controlled to 0. It is also possible to control Id to negative values (i.e., flux-weakening control) to extend the operating speed range of the motor 102. The speed PI controller 130 output is the reference current for the torque generating component Iq. The PI controllers 120, 122 output the voltages Vd and Vq, that the motor 102 phases should have in the d-q reference frame, for the desired rotational speed of the motor 102. Vd and Vq are also nearly constants in steady state. 


Regarding claim 19 and the limitation a motor driving control method, comprising: 
determining a current command value for a driving current for driving a motor so that a speed measured value of the motor follows a speed command value for the motor; 
determining a voltage command value for driving the motor so that a motor driving current measured value of an inverter provided to the motor follows the current command value; 
converting the voltage command value and performing on/off control of a switching element included in the inverter based on the voltage command value; 
determining whether to perform a torque on/off mode for driving the motor by repeating an on section where a torque is generated in the motor and an off section where a torque is not generated in the motor at a regular period; and 
when the torque on/off mode is determined to be performed, controlling the inverter so that a phase voltage is applied to only one phase of multiple phases of the motor by a pulse width modulation scheme in the on section, and so that phases to which the phase voltage is not applied, among the multiple phases of the motor, are always-on or always-off, in the on section see the rejection of corresponding parts of claims 1 and 2 above incorporated herein wherein it is understood that the obvious combination of Zhao and Hashimoto teach that only those phases necessary to be energize will be and those 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required by turning off a switching element “for maximum energy efficiency.”.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140333241 A1 to ZHAO; Tao in view of US 20100060211 A1 to HASHIMOTO; Eiichiro et al. (Hashimoto) as applied to the claims above and further in view of US 20030020429 A1 to Masaki, Ryoso et al. (Masaki). 

Regarding claims 9 and 16 the combination of Zhao and Hashimoto above do not appear to expressly disclose the limitation, wherein the driving includes controlling a switching element included in an inverter applying a driving voltage to the motor so that the driving voltage applied to the motor in the off section is substantially equal to a counter electromotive force of the motor.  

Masaki teaches it was known in the PWM motor control art to apply a driving voltage to a motor so that the driving voltage applied to the motor in an off section is substantially equal to a counter electromotive force of the motor and is essence to “cancel” the effects of “counter electromotive force” of a motor in for example, the figures below:

    PNG
    media_image7.png
    500
    801
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    365
    505
    media_image8.png
    Greyscale

And associated descriptive texts including for example, para:
“[0063] A current differential calculation unit 11 obtains the variation of the U-phase current iu from the detection voltage vector, that is, the U-phase current difference .DELTA.iu as shown below. The current differential calculation unit 11 calculates the current difference .DELTA.iu1 in the section 1 shown in FIG. 2 from the difference between the U-phase current iu1 fetched by the current detection unit 9 at the point of time of the maximum value of the carrier (for example, time t1) and the U-phase current iu2 fetched at the point of time of the next minimum value of the carrier (time t2). Further, the current differential calculation unit 11 calculates the current difference .DELTA.iu2 in the section 2 shown in FIG. 2 from the difference between the U-phase current iu2 and the U-phase current iu3 fetched at the point of time of the next maximum value of the carrier (time t3). The current differences .DELTA.iu1 and .DELTA.iu2 are affected by the control voltages Vuc, Vvc, and Vwc, the detection voltage vector, and the counter electromotive force of the synchronous motor 1. However, in consideration of the difference between the current differences .DELTA.iu1 and .DELTA.iu2, when the applied voltage and counter electromotive force are the same, their effects are canceled.”

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM to cancel the effects of counter electromotive. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled by turning off a switching element to provide the voltage required to maintain the speed of the motor by cancelling the effects of the counter electromotive forces of the motor.

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Masaki to the prior art combination of Zhao and Hashimoto as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required by turning off a switching element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to motor controllers using Pulse Width Modulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220220